                 Case 1:19-cv-09236-KPF Document 56 Filed 12/20/19 Page 1 of 1

                                                                                                             Hogan Lovells US LLP
                                                                                                             390 Madison Avenue
                                                                                                             New York, NY 10017
                                                                                                             T +1 212 918 3000
                                                                                                             F +1 212 918 3100
                                                                                                             www.hoganlovells.com




                                                                                               December 20, 2019

Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square, Room 2103
New York, New York 10007

Re:          Leibowitz et al. v. iFinex Inc. et al., Case No. 1:19-cv-09236-KPF

Dear Judge Failla:

We are counsel to Defendant Reginald Fowler and write to inform the Court of our intent to file
a motion to dismiss Plaintiffs’ Complaint (ECF 1), pursuant to the Court’s Memo Endorsement
(ECF 47) of Mr. Fowler’s Letter dated December 6, 2019 (ECF 46). The Complaint contains
two causes of action against Mr. Fowler — the third claim for aiding and abetting violations of
the Commodities Exchange Act and the fifth claim for a violation of the RICO statute. Both
causes of action, as they pertain to Mr. Fowler, fail to allege facts sufficient to state a claim.
Accordingly, we intend to file a motion to dismiss pursuant to Federal Rule of Civil Procedure
12(b)(6), and potentially other grounds, on Mr. Fowler’s behalf. Pursuant to the Court’s
instructions, we will submit the motion in accordance with the briefing schedule established in
the Court’s Order of December 3, 2019 (ECF 43).


                                                                                               Respectfully submitted,

                                                                                               /s/ Michael C. Hefter

                                                                                               Michael C. Hefter

cc:    James G. McGovern
All counsel of record (via ECF)




Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. “Hogan Lovells” is an international legal practice that includes Hogan Lovells US
LLP and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Birmingham Boston Brussels Colorado Springs Denver Dubai Dusseldorf
Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan Minneapolis
Monterrey Moscow Munich New York Northern Virginia Paris Perth Philadelphia Rome San Francisco São Paulo Shanghai Silicon Valley Singapore Sydney Tokyo
Warsaw Washington, D.C. Associated Offices: Budapest Jakarta Riyadh Shanghai FTZ Ulaanbaatar Zagreb. Business Service Centers: Johannesburg Louisville.
Legal Services Center: Berlin. For more information see www.hoganlovells.com
